DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holhoş  et al (Holhoş, Adrian, and Daniela Roşca. "An octahedral equal area partition of the sphere and near optimal configurations of points." Computers & Mathematics with Applications 67.5 (2014): 1092-1107.), and further in view of Komarechka (US 20050057559 A1) and Hains et al (US 6724500 B1).

RE claim 1, Holhoş teaches A method comprising: under control of hardware computing circuitry: mapping a unit sphere in a color space to an octahedron (abstract “We construct a new area preserving map from the unit sphere to the regular octahedron, both centered at the origin.” Furthermore Figs 1, 3, page 1093 1st paragraph wherein implementing the method indicates performing the method steps under control of hardware computing circuitry as known computing hardware, for example Hains Fig 1); and 
outputting a color mapping associated with the octahedron (Figs 7, 10, 13).
Holhoş is silent RE sphere in a color space, and aligning the octahedron with prime colors of the color space to provide an aligned octahedron and the color mapping associated with the aligned octahedron. However Komarechka  teaches sphere in a color space as a sphere assigned to spherical color model relating corresponding spherical co-ordinates of 3D vectors for visualizing surface normal data with aligned unique colors of model in abstract, [0023], [0074]-[0075]. In addition Hains teaches aligning the octahedron with prime colors of the color space to provide an aligned octahedron as mapping the primary color onto each vertices of an octahedron shaped color space to determine pixel color corresponding to the octahedron  color space in Figs 5, 8 and col 6 lines 44-45 “These vertices correspond to color samples for paper white, the full-on single inks cyan, magenta, and yellow, the full-on two-ink combinations resulting in red, green, and blue, and the full-on three-ink combination that results in black.” Creating many different combination of colors. This can equally applied in Holhos in order to provide the known octahedral color model as 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Holhoş a system and method of using sphere in a color space, and aligning the octahedron with prime colors of the color space to provide an aligned octahedron and the color mapping associated with the aligned octahedron, as set forth above applying Komarechka  and Hains, as this doesn’t change the overall operation of the system, and it could be used to simplifying a given spherical representation to an octahedron representation and outputting a color mapping associated with the aligned octahedron the corresponding colors from the color model saving computation and thereby increasing system effectiveness and user experience.

RE claim 2, Holhoş as modified by Komarechka  and Hains teaches wherein the color space comprises a red, green, blue (RGB) color space, a hue, saturation, value (HSV) color space, a CIE Lab color space, or a National Television System Committee (NTSC) color space (Komarechka  [0023] ).
RE claim 3, Holhoş as modified by Komarechka  and Hains teaches wherein the prime colors comprise three primary colors and three secondary colors of the color  (Hains Figs 5, 8 and col 6 lines 44-45 “These vertices correspond to color samples for paper white, the full-on single inks cyan, magenta, and yellow, the full-on two-ink combinations resulting in red, green, and blue, and the full-on three-ink combination that results in black.”).
RE claim 4, Holhoş as modified by Komarechka  and Hains teaches wherein the prime colors comprise red, green, blue, cyan, magenta, and yellow (Hains Figs 5, 8 and col 6 lines 44-45 “These vertices correspond to color samples for paper white, the full-on single inks cyan, magenta, and yellow, the full-on two-ink combinations resulting in red, green, and blue, and the full-on three-ink combination that results in black.”).
RE claim 5, Holhoş as modified by Komarechka  and Hains teaches wherein mapping the unit sphere comprises an area-preserving mapping (Holhos abstract).
RE claim 6, Holhoş as modified by Komarechka  and Hains teaches wherein mapping the unit sphere comprises mapping a point (x, y, z) on the unit sphere to a point (X, Y, Z) on the octahedron according to: 
    PNG
    media_image1.png
    147
    333
    media_image1.png
    Greyscale
 (Holhos page 1095 equations 10-12).
RE claim 7, Holhoş as modified by Komarechka  and Hains teaches wherein aligning the octahedron comprises aligning each vertex of the octahedron with a prime color of the color space (Hains Figs 5, 8 and col 6 lines 44-45 “These vertices correspond to color samples for paper white, the full-on single inks cyan, magenta, and 
RE claim 8, Holhoş as modified by Komarechka  and Hains teaches wherein aligning the octahedron comprises identifying analogous colors of the color space with neighboring vertices of the octahedron (Hains Figs 2, 8 and col 7 lines 48-col 8 lines 2 “tetrahedron finder 58 has identified the source-bearing tetrahedron as being bounded by the vertices for white, sky-blue, magenta, and gray… the tetrahedron mapper 62 needs to know the CMY coordinates corresponding to the CIEL*a*b* coordinates of the source-bearing tetrahedron. These CMY coordinates are available from the CMY coordinate generator 34 which provided those same CMY coordinates to the printer 18 in connection with generating the print sample 36 from which the CIEL*a*b* coordinates for all the tetrahedra, including the source-bearing tetrahedron,”).
RE claim 10, Holhoş as modified by Komarechka  and Hains teaches wherein aligning the octahedron comprises determining a six-dimensional (6D) list comprising three-dimensional (3D) coordinates for positions on the octahedron and 3D coordinates of the color space (Holhos page 1095 equations 10-12 and Hains Figs 2, 8 and col 7 lines 62- col 8 lines 2 “the tetrahedron mapper 62 needs to know the CMY coordinates corresponding to the CIEL*a*b* coordinates of the source-bearing tetrahedron. These CMY coordinates are available from the CMY coordinate generator 34 which provided those same CMY coordinates to the printer 18 in connection with generating the print sample 36 from which the CIEL*a*b* coordinates for all the tetrahedra, including the source-bearing tetrahedron,”).
Claims 17-19 recite limitations similar in scope with limitations of claims 1, 5-6 respectively and therefore rejected under the same rationale. In addition Holhos teaches  A system comprising: hardware computing circuitry configured to perform the corresponding method steps in abstract wherein implementing the method indicates A system comprising: hardware computing circuitry configured to perform the corresponding method steps as known computing hardware, for example Hains Fig 1. 

Claims 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holhoş as modified by Komarechka  and Hains, and further in view of HUYNH-THU et al (US 20190266788 A1).

RE claim 14, Holhoş as modified by Komarechka  and Hains is silent RE: further comprising applying the color mapping to a surface normal to visualize surface normal data in Fig 9, [0172].  However HUYNH-THU teaches applying the color mapping to a surface normal to visualize surface normal data in Fig 9, [0172]. This can equally applied as Komarechka readily teaches applying the color mapping to 3D vectors on surface in Fig 1 #20-21, abstract, [0075] utilizing corresponding co-ordinates wherein the visualization is related to the mapped octahedron of Holhos Fig 9-10 and Hains col 1 lines 33-39 “An additive color-space is roughly analogous to a linear vector space in which the three primary colors form a basis and the color is a vector represented in terms of that basis. Because additive color-spaces are analogous to linear vector spaces, given the representation of a color in terms of one basis, one can 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Holhoş as modified by Komarechka  and Hains a system and method of applying the color mapping to a surface normal, as set forth above applying HUYNH-THU, as this doesn’t change the overall operation of the system, and it could be used to visualize surface normal data and thereby increasing system effectiveness and user experience.

RE claim 15, Holhoş as modified by Komarechka, Hains and HUYNH-THU teaches wherein the surface normal is associated with a mesh for a virtual object (HUYNH-THU [0089]).
RE claim 16, Holhoş as modified by Komarechka, Hains and HUYNH-THU teaches further comprising utilizing the color mapping to generate a visualization of surface normal (Holhos Figs 9-10, and HUYNH-THU Fig 9, [0172] ).
Claim 20 recites limitations similar in scope with limitations of claim 14 and therefore rejected under the same rationale.

Allowable Subject Matter
Claims 9, 11-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

no single or combination of prior art were found to teach the following subject matters:
In Claim 9: wherein aligning the octahedron comprises not identifying complementary colors of the color space with neighboring vertices of the octahedron.
In claims 11-13 wherein aligning the octahedron comprises determining a rotation and shear matrix.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200007718 A1	METHOD AND APPARATUS FOR NONLINEAR INTERPOLATION COLOR CONVERSION USING LOOK UP TABLES
US 20140267367 A1	Expert Color System for Color Selection with Color Harmony and Color Emotion Intelligence
US 20070080973 A1	Device and method for colour correction of an input image
US 20060274386 A1	Imaging device and method of processing imaging result in imaging device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE  whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.